In re application of							:
Hiroaki Yamada et al.							:		
Serial No. 16/494,113							:	DECISION ON
Filed:	September 13, 2019 						:	PETITION
For:  METHOD FOR PRODUCING SOLID ELECTROLYTE			:

This is a decision on the Petition filed on August 10, 2022. The Petition requests that the Examiner issue a new Office Action that addresses all the issues asserted in Applicants’ response filed on March 09, 2022.

The Applicants’ filed a reply to a Non-Final Office Action on March 09, 2022. In the reply, Applicants’ amended claims 1 and 6, added claim 15, and provided substantive arguments directed to unexpected improved ion conductivity over the teachings of the applied prior art. A Final Rejection was mailed on June 17, 2022 that maintained the prior art rejection over claims 1, 2, 10, and 12-14 and contained a new prior art rejection over newly added claim 15. The Final Office Action did not address the arguments of unexpected improved ion conductively that were presented in the March 09, 2022 response. The present Petition was timely filed on August 10, 2022 requesting that the Examiner issue a new Office Action that addresses all of the issues asserted in the March 09, 2022 response, including a response to the arguments alleging unexpected improved ion conductivity.  

MPEP 707.07(f) sets forth that “[w]here the applicant traverses any rejection, the examiner should…take note of the applicant’s argument and answer the substance of it.” And, MPEP 706.07 further sets forth that “the final rejection…should include a rebuttal of any arguments raised in the applicant’s reply.” It is agreed that the Final Rejection of June 17, 2022 did not follow the guidance set forth in these MPEP sections. Specifically, it is agreed that the Final Rejection was not complete and failed to address the Applicants’ arguments with respect to the alleged unexpected improved ion conductivity over the teachings of the applied prior art. 

Accordingly, this petition is GRANTED. The Final Rejection of June 17, 2022 is herein vacated. Upon the mailing of this Decision, this application will be forwarded to the Examiner for full consideration of the March 09, 2022 response, including consideration of all arguments presented in that response. A new Office Action will follow in due course


/ALEXA D NECKEL/Director, Art Unit 1700                                                                                                                                                                                                        
_____________________________      
Alexa D. Neckel, Director
Technology Center 1700
Chemical and Materials Engineering

Bc



MILLEN, WHITE, ZELANO & BRANIGAN, P.C.2200 CLARENDON BLVD.SUITE 1400ARLINGTON VA 22201